Title: From Thomas Jefferson to Dumoulin de Seille & Son, 8 August 1786
From: Jefferson, Thomas
To: Dumoulin de Seille & Son



Gentlemen
Paris Aug. 8. 1786.

I am duly honoured with your favor of July 24. and sensible of the kind offer of services therein made to the United states of America. With respect to the appointment of vice-consuls and agents that power rests at present with Mr. Barclay the Consul general of the United states for France. Having appointed Mr. Bondfeild at Bourdeaux, I beleive Mr. Barclay has not made any appointment for Royan. Should any occasion arise, I will take the liberty of asking your friendly offices to the citizens of the United states whom I may hereafter know to be under difficulties at your port, and have the honour of being with sentiments of much  esteem and respect Gentlemen Your most obedient & most humble servt.,

Th: Jefferson

